Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Restriction Requirement
Applicant’s election without traverse of Group 1 Claims 1-18 in the reply filed on 04/28/2022 is acknowledged. The claims of unelected Group II Claims 19-23 are withdrawn.
  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims 
particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 2-7, 11 & 14-17 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claims 2 & 14 recite the term “opposed wheel assemblies” after citing “two forward wheel clamps” and “two rearward wheel clamps”, which is unclear as to which wheel assembly (forward or rearward) the “opposed wheel assemblies” are associated.  Clarity is provided by referring to the wheel assemblies with the provided terms use to identify the location of the wheel clamps (forward or rearward).
 
Claims 7 & 11 recite the limitation “said target adjustment stand is moveably mounted to said transport vehicle and is moveable between a deployed position and a transport position, and wherein said target adjustment stand is positioned adjacent the equipped vehicle in said deployed position and is stowed for transport in said transport position.” which is unclear structurally as to what is required of the target adjustment stand to provide a deployed and transport position beyond being the stand being moveably mounted and moveable between positions. 
All dependent claims are rejected for their dependence on a rejected base claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7-11 & 18 are rejected under 35 U.S.C. 103 as being unpatentable over Schommer (US 20130325252;  “Schommer”) in view of Leikert (US 20180188022; “Leikert”).

Claim 1. Schommer discloses a system (Figs. 1 & 3) for aligning a target (Fig. 3: panel 62) to an equipped vehicle (Fig. 3: equipped vehicle 7)[0058-0059: lists attached equipment to vehicle 7) for calibration [0058:  Vehicle 7 has a vehicle surroundings sensor 15 approximately in the middle of the front side of the vehicle, which is adjusted or calibrated with the aid of an adjusting/calibrating system according to the present invention for a vehicle surroundings sensor] of a sensor (Fig. 3: 15 sensor & 17 control unit supporting sensor) on the equipped vehicle (Fig. 3: vehicle 7) [0002] & [0048: calibrating panel is moved to a predefined position by at least one mechanical actuating device activated by the measuring unit, after the position of the calibrating panel has been determined by at least one of the measuring units. The calibrating panel is preferably aligned in a predefined orientation], said system (Fig. 1:  measuring station 2) comprising: target adjustment stand (Fig. 3: frame 60, panel 62, adjusting rail 65 & 66) including a base (Fig. 3: frame 60) and a target mount (Fig. 3: adjusting rails 65 & 66) moveably mounted on said target adjustment (Fig. 3: frame 60, panel 62, adjusting rail 65 & 66) with said target mount (Fig. 3: adjusting rails 65 & 66) configured to support a target (Fig. 3: panel 62) [0094], said target adjustment stand (Fig. 3: frame 60, panel 62, adjusting rail 65 & 66) further including a plurality of actuators (Fig. 3: actuators 70) configured to selectively move said target mount (Fig. 3: adjusting rails 65 & 66) relative to said base (Fig. 3: frame 60)  [0095: actuators 70 are provided on frame 60, which are activatable for moving calibrating panel 62 along rails 65, 66 into a desired position]; a computer system (Fig. 3: regulating unit 68) [0071: can be a computer], said computer system (Fig. 3: regulating unit 68), configured to selectively actuate said actuators (Fig. 3: actuators 70) to position said target (Fig. 3: panel 62) relative to the equipped vehicle (Fig. 3: equipped vehicle 7) when the equipped vehicle (Fig. 3: equipped vehicle 7) is positioned in front (Fig. 3: vehicle 7 in front of panel 62) of said target adjustment stand (Fig. 3: frame 60, panel 62, adjusting rail 65 & 66)  [0096:  activates actuators 70 in such a way that calibrating panel 62 is moved to a desired, predefined position X.sup.T-FIX The instantaneous position of calibrating panel 62 may be continuously detected and monitored by measuring units 32, 46, so that desired, predefined position X.sup.T-FIX of calibrating panel 62 may be set very precisely], with said target mount (Fig. 3: adjusting rails 65 & 66) being moveable by said actuators (Fig. 3: 70 actuators) longitudinally and laterally (Fig. 3: horizontal rail 66 and vertical rail 65)  with respect to a longitudinal axis of the equipped vehicle (Fig. 3: vehicle 7) when positioned in front of said target adjustment stand (Fig. 3: frame 60, panel 62, adjusting rail 65 & 66), and vertically [0094:  panel 62 is movably mounted on frame 60. In particular, frame 60 is equipped with a vertical rail 65 and with a horizontal rail 66, along which calibrating panel 62 is movable in the vertical and horizontal directions], and rotationally about a vertical axis [0101:  Designs having additional degrees of freedom, such as a movement in the z direction and rotations around one or multiple of the three spatial axes, are also possible]; wherein said computer system (Fig. 3:  68) is configured to determine the orientation  [0048: calibrating panel is moved to a predefined position by at least one mechanical actuating device activated by the measuring unit, after the position of the calibrating panel has been determined by at least one of the measuring units. The calibrating panel is preferably aligned in a predefined orientation], of the equipped vehicle (Fig. 3: vehicle 7) relative to said target adjustment stand (Fig. 3: frame 60, panel 62, adjusting rail 65 & 66) [0023] and to actuate said actuators (Fig. 3: 70 actuators) responsive to the determination of the orientation [0023] & [0048] of the equipped vehicle (Fig. 3: vehicle 7) relative to said target adjustment stand (Fig. 3: frame 60, panel 62, adjusting rail 65 & 66) to position said target [0023:  To be able to determine the installation angles (pitch, yaw and roll angles) and other parameters of the camera in relation to the chassis geometry, the position of calibrating/adjusting device X.sup.T-FIX within coordinate system X.sub.M of vehicle 7 is known to control unit 17 in vehicle 7] relative to a sensor (Fig. 3: 15 & 17) of the equipped vehicle (Fig. 3: vehicle 7) whereby the sensor (Fig. 3: 15 & 17) is able to be calibrated using the target [0058:  Vehicle 7 has a vehicle surroundings sensor 15 approximately in the middle of the front side of the vehicle, which is adjusted or calibrated with the aid of an adjusting/calibrating system according to the present invention for a vehicle surroundings sensor] and the target adjustment stand (Fig. 3: stand  60) for calibration of a sensor (Fig. 3: 15 camera) on the equipped vehicle (Fig. 3: vehicle 7) [0021].
Schommer does not explicitly disclose:
a transport vehicle and a target adjustment stand carried by said transport vehicle, wherein said transport vehicle is configured to transport said target adjustment stand to an equipped vehicle for calibration of a sensor on the equipped vehicle.
Leikert teaches checking an attitude of a vehicle (Fig. 27).Leikert further teaches a transport vehicle (Fig. 1: unit 102, 114  & 116) [0042] and a target adjustment stand (Fig. 2: target adjustment stand 104 & 148) [0035-0036] carried by said transport vehicle (Fig. 1:  unit 102, 114  & 116) [0042] , wherein said transport vehicle (Fig. 1: unit 102, 114  & 116) [0042]  is configured to transport  [0043] said target adjustment stand (Fig. 2: target adjustment stand 3)  to an equipped vehicle (Fig. 3: vehicle 400) [0060].
It would have been obvious to one having ordinary skill in the art before the effective filing date to use Leikert’s transport vehicle for a target adjustment stand to transport Schommer’s target adjustment stand because a transport vehicle increases time efficiency in testing a plurality of vehicles and because the movable target adjustbale stand provides cost effective flexibility in testing a variety vehicle [Leikert 0006].  
Claim 7. Dependent on the system of claim 1.  Schommer does not explicitly disclose:
the target adjustment stand is moveably mounted to said transport vehicle and is moveable between a deployed position and a transport position, and wherein said target adjustment stand is positioned adjacent the equipped vehicle in said deployed position and is stowed for transport in said transport position.
Leikert teaches checking an attitude of a vehicle (Fig. 27).Leikert further teaches the target adjustment stand (Fig. 2: target adjustment stand 104 & 148) [0035-0036] is moveably mounted to said transport vehicle (Fig. 1: unit 102, 114  & 116) [0042] and is moveable [0042] between a deployed position (Fig. 27 target adjustment stand 100 in front of vehicle 400) and a transport position, and wherein said target adjustment stand (100) is positioned adjacent (Fig. 27) [0029] the equipped vehicle (400) in said deployed position (Fig. 27) and is stowed for transport in said transport position (Fig. 3) [0052: clamp 146 mounts and unmounts for storage].
It would have been obvious to one having ordinary skill in the art before the effective filing date to use Leikert’s transport vehicle for a target adjustment stand to transport and store Schommer’s target adjustment stand because a transportable and storable vehicle increases time efficiency in testing a plurality of vehicles and because the movable target adjustable stand provides cost effective flexibility in testing a variety vehicle [Leikert 0006].  
Claim 8. Dependent on the system of claim 1.  Schommer further discloses the computer system (Fig. 3: regulating unit 17) [0071: can be a computer] comprises a controller (Fig. 3:68)  disposed at or adjacent said target adjustment stand (Fig.3: stand 60 with adjacent 68), and wherein said controller (68) is configured to selectively actuate said base member actuator (66) and said tower actuator (65) [0094-0095: frame 60 is equipped with a vertical rail 65 [tower] and with a horizontal rail 66 [base], along which calibrating panel 62 is movable in the vertical [tower] and horizontal [base] directions. Rails 65, 66 may be designed, for example, as toothed rails with which toothed wheels engage and which roll along the toothed rails during movement of calibrating panel 62 Additional actuators 70 are provided on frame 60, which are activatable for moving calibrating panel 62 along rails 65, 66 into a desired position. For example, actuators 70 may be designed in such a way that they drive toothed wheels which engage with toothed rails, for the purpose of moving calibrating panel 62 in relation to frame 60].
Claim 9. Dependent on the system of claim 8.  Schommer further discloses the computer system (32 & 46), further comprises a remote computing device [0071:  Alternatively, measuring units 32 and 46 may be connected to an external evaluating unit, e.g., a personal computer] wherein said remote computing device [0071] is configured to determine the orientation [0053] of the equipped vehicle (7) relative to said target adjustment stand (60) and transmit control signals to said controller (68) for selectively actuating said base member actuator (actuator on rail 66) and said tower actuator (actuator on rail 65)  [0094-0095].
Claim 10. Schommer discloses a method [Abstract] of calibrating [0058] a sensor (Fig. 3: 15 sensor & 17 control unit supporting sensor) of an equipped vehicle (Fig. 3: equipped vehicle 7)[0058-0059: lists attached equipment to vehicle 7) by aligning a target (Fig. 3: panel 62) with the sensor (Fig. 3: 15 sensor & 17 control unit supporting sensor) of the equipped vehicle (Fig. 3: equipped vehicle 7), a target adjustment stand (Fig. 3: frame 60, panel 62, adjusting rail 65 & 66) includes a base and a target mount (Fig. 3: adjusting rails 65 & 66) configured to support a target (Fig. 3: panel 62),  and wherein the target adjustment stand (Fig. 3: frame 60, panel 62, adjusting rail 65 & 66) includes actuators (Fig. 3: 70 actuators) for adjusting the position of the target mount (Fig. 3: adjusting rails 65 & 66); determining an orientation of the equipped vehicle (Fig. 3: equipped vehicle 7) relative to the target adjustment stand (Fig. 3: frame 60, panel 62, adjusting rail 65 & 66) using a computer system (Fig. 3: regulating unit 68) [0071: can be a computer] [0023]; positioning the target mount (Fig. 3: adjusting rails 65 & 66) based on the determined orientation of the equipped vehicle (Fig. 3: equipped vehicle 7) relative to a sensor (Fig. 3: 15 sensor & 17 control unit supporting sensor) of the equipped vehicle (Fig. 3: equipped vehicle 7)[0023] by actuating the actuators (Fig. 3: 70 actuators) [0023] with the computer system (Fig. 3: regulating unit 68) [0071: can be a computer]; and performing a calibration routine whereby the sensor (Fig. 3: 15 sensor & 17 control unit supporting sensor) is calibrated using the target (Fig. 3: panel 62) [0058:  Vehicle 7 has a vehicle surroundings sensor 15 approximately in the middle of the front side of the vehicle, which is adjusted or calibrated with the aid of an adjusting/calibrating system according to the present invention for a vehicle surroundings sensor] and the target adjustment stand (Fig. 3: stand  60) for calibration of a sensor (Fig. 3: 15 camera) on the equipped vehicle (Fig. 3: vehicle 7) [0021] and the target adjustment stand (Fig. 3: stand  60) for calibration of a sensor (Fig. 3: 15 camera) on the equipped vehicle (Fig. 3: vehicle 7) [0021].
Schommer does not explicitly disclose:
a transport vehicle and a target adjustment stand carried by said transport vehicle, wherein said transport vehicle is configured to transport said target adjustment stand to an equipped vehicle for calibration of a sensor on the equipped vehicle and longitudinally arranging the transport vehicle with the equipped vehicle; nominally positioning the equipped vehicle.
Leikert teaches checking an attitude of a vehicle (Fig. 27).Leikert further teaches a transport vehicle (Fig. 1: unit 102, 114  & 116) [0042] and a target adjustment stand (Fig. 2: target adjustment stand 104 & 148) [0035-0036] carried by said transport vehicle (Fig. 1:  unit 102, 114  & 116) [0042] , wherein said transport vehicle (Fig. 1: unit 102, 114  & 116) [0042]  is configured to transport  [0043] said target adjustment stand (Fig. 2: target adjustment stand 3 or overall 100)  to an equipped vehicle (Fig. 3: vehicle 400) [0060];  and longitudinally arranging (Fig. 27: depicts alignment with the vehicle by longitudinal distance and centering to the thrust line of the vehicle)  [0005:  the alignment element may have to be oriented accurately relative to the vehicle in up to six different degrees of freedom; e.g., distance in front of the vehicle, left-to-right centering, perpendicularity to the thrust line, height, orientation about a horizontal axis, and orientation about an axis along the thrust line]& [0089] the transport vehicle (Fig. 1: unit 102, 114  & 116) [0042] with the equipped vehicle (Fig. 3: vehicle 400); nominally positioning (Fig. 27: target adjustment stand 3 nominally aligned with vehicle 400) [0089:  the calibration tool 100 is located and oriented relative to not only the vehicle 400, but also to a thrust line 450 of the vehicle] the equipped vehicle (Fig. 3: vehicle 400).
It would have been obvious to one having ordinary skill in the art before the effective filing date to use Leikert’s transport vehicle for aligning a target adjustment stand to a vehicle to transport Schommer’s target adjustment stand because a transport vehicle increases time efficiency in testing a plurality of vehicles and because the movable target adjustable stand provides cost effective flexibility in testing a variety vehicle [Leikert 0006].  
Claim 11. Dependent on the method of claim 10.  Schommer does not explicitly disclose:
the target adjustment stand is moveably mounted to the transport vehicle and is moveable between a deployed position and a transport position, and wherein said method further comprises deploying the target adjustment stand from the transport position to the deployed position after said transporting the target adjustment stand to the equipped vehicle using the transport vehicle.
Leikert teaches checking an attitude of a vehicle (Fig. 27). Leikert further teaches the target adjustment stand (Fig. 2: target adjustment stand 104 & 148) [0035-0036] is moveably mounted to said transport vehicle (Fig. 1: unit 102, 114  & 116) [0042] and is moveable [0042] between a deployed position (Fig. 27 target adjustment stand 100 in front of vehicle 400) and a transport position, and wherein said target adjustment stand (100) is positioned adjacent (Fig. 27) [0029] the equipped vehicle (400) in said deployed position (Fig. 27) and is stowed for transport in said transport position (Fig. 3) [0052: clamp 146 mounts and unmounts for storage].
It would have been obvious to one having ordinary skill in the art before the effective filing date to use Leikert’s transport vehicle for a target adjustment stand to transport and store Schommer’s target adjustment stand because a transportable and storable vehicle increases time efficiency in testing a plurality of vehicles and because the movable target adjustable stand provides cost effective flexibility in testing a variety vehicle [Leikert 0006].  
Claim 18. Dependent on the method of claim 10 Schommer further discloses the computer system (32 & 46), further comprises a remote computing device [0071:  Alternatively, measuring units 32 and 46 may be connected to an external evaluating unit, e.g., a personal computer] wherein said remote computing device [0071] is configured to determine the orientation [0053] of the equipped vehicle (7) relative to said target adjustment stand (60) and transmit control signals to said controller (68) for selectively actuating the actuators (70). 
Claims 12 & 13 are rejected under 35 U.S.C. 103 as being unpatentable over Schommer in view of Leikert and in further view of Rogers (US 20170097229; “Rogers”).

Claims 12 & 13. Dependent on the method of claim 10.  Schommer does not explicitly disclose:
determining an orientation of the equipped vehicle relative to the target adjustment stand includes determining a runout-compensated thrust angle of the equipped vehicle, and wherein said positioning the target mount includes positioning the target based on the runout-compensated thrust angle and determining a runout-compensated thrust angle of the equipped vehicle comprises determining wheel alignment at multiple positions of the equipped vehicle, with the tire assemblies of the equipped vehicle rotated between the multiple positions.
Rogers teaches determining an orientation of the equipped vehicle relative to the target adjustment stand (Fig. 18 calibration stand 16m)[0148] includes determining a runout-compensated thrust angle of the equipped vehicle (Figs. 12 & 13) [0149 while moving thrust angle and runout compensation determined] & [0152: analysis wile in steady state], and wherein said positioning the target mount includes positioning the target based on the runout-compensated thrust angle [0030] [0149 runout compensation] and determining a runout-compensated thrust angle of the equipped vehicle comprises determining wheel alignment at multiple positions of the equipped vehicle (Figs. 12 & 13) [0149 while moving thrust angle and runout compensation determined], with the tire assemblies of the equipped vehicle rotated between the multiple positions  (Figs. 12 & 13) [0149 while moving thrust angle and runout compensation determined] & [0152: analysis wile in steady state].
It would have been obvious to one having ordinary skill in the art before the effective filing date to use Roger’s processing of determining the thrust angle of the vehicle and compensating and adjusting for any run-out offsets with Schommers alignment inspection process because performing the runout-compensated thrust angle process increases the quality of the analysis of the vehicle’s unique alignment optimization [Rogers 0025].
Claims 2, 3, 5 & 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Schommer view of Leikert and in further view of Stieff (US 20130110314; “Stieff”) and Stieff356 (US 20060090356; “Steiff356”).

Claim 2. Dependent on the system of claim 1. Schommer further discloses two rearward wheel clamps (Fig. 3:  wheel clamps 28 & 30) [0018: wheel clamps 28, 30 are mounted on wheels 12, 14 of a vehicle 7, to which, in turn, wheel measuring panels (targets) 20, 22 having photogrammetric measuring marks are attached. Schommer also discloses a pair of imaging targets (Fig. 3:  targets 16 & 18) [0070].  
Schommer does not explicitly discloses:
two forward wheel clamps and rearward wheel clamps each include a light projector and are configured for mounting to the opposed wheel assemblies of the equipped vehicle furthest from said target adjustment stand, wherein said light projectors are configured to selectively project light the projected light is directed at said target adjustment stand; wherein said target adjustment stand further comprises a pair of targets with each said target operable to image projected light passing; and wherein said computing system is operable to determine the orientation of the equipped vehicle relative to said target adjustment stand based on said images of projected light obtained by said imagers.
the forward wheel clamps each include an aperture plate and are configured for mounting to the opposed wheel assemblies of the equipped vehicle closest to said target adjustment stand; with each said aperture plate including at least one aperture through which the projected light is directed at said target adjustment stand; wherein said target adjustment stand further comprises a pair of imagers with each said imager operable to image projected light passing through respective ones of said aperture plates.
With regard to 1) Stieff teaches a vehicle wheel alignment system with a wheel alignment angle sensor adapted for removable attachment to a vehicle wheel assembly [Abstract].  Stieff further teaches two forward wheel clamps (Fig. 9: clamps 11a and 17a) and rearward wheel clamps (Fig. 9: clamps 13a with sensor 15a) each include a light projector (Fig. 9: remote light source 100) and are configured for mounting (Fig. 9: clamping unit 10a) to the opposed wheel assemblies (Fig. 9: clamps 13a with opposing sensor 15a furthest from the stand 10) each of the equipped vehicle (Fig. 2: vehicle 90) furthest from said target adjustment stand (Fig. 9: stand 10), wherein said light projectors (Fig. 3: remote light source 100) are configured to selectively project light at respective the projected light (Fig. 9: projected light 108f) is directed at said target adjustment stand (Fig. 9: stand 10) [0050]; wherein said target adjustment stand (Fig. 9: stand 10);  further comprises a pair of targets (Fig. 9: 200) with each said target (Fig. 9: 200); and wherein said computing system (Fig. 1: computer 31) is operable to determine the orientation [0034] of the equipped vehicle (Fig. 9: vehicle 90) relative to said target adjustment stand (Fig. 9: stand 10 and stand 300); based on said targets (Fig. 9: 200 on target adjustment stand and target 302 on stand 300); of projected light (Fig. 9: 108f) obtained by said targets (Fig. 9: 200) [0050:  projecting laser beam 108f is reflected back along the forward pathway to the laser assembly 100, the target panel 200 of the vehicle service apparatus or alignment fixture 50 is orientated perpendicular to the vehicle thrust line TL, which is parallel to the forward projecting laser 108f, as is any coplanar surface 52 of the apparatus or fixture 50. …orientate the apparatus or fixture to a wide range of positions and orientations relative to the vehicle by providing the projected reference line having a determined relationship to the vehicle] additional alignment performed using laser to target 308 [0040].
It would have been obvious to one having ordinary skill in the art before the effective filing date to use Stieff’s attachment of a laser to the back wheels to transmit to a target panel on a target adjustment stand with Schommer’s rear wheel-clamping system and target adjustment stand and processing because the system of using laser alignment with target panels to detect alignment problems improves the reliability of the vehicles drive system by early detection of damaging tire misalignment.
With regard to 2) Stieff356 teaches a wheel alignment system (Fig. 3) the forward wheel clamps (Fig. 3 forward tires 12 each with aperture plate 108) each include an aperture plate (Fig. 3:  Aperture 108) and are configured for mounting to the opposed wheel assemblies (Fig. 3 forward tires 12 each with aperture plate 108) of the equipped vehicle (Fig. 2: shows vehicle) closest to the front of the vehicle (Fig. 2: front end of the vehicle); with each said aperture plate (Fig. 3:  Aperture 108)  including at least one aperture (Fig. 3:  Aperture 108) through which the projected light (Fig. 3: light source 104) is directed at said target (Fig. 3: light source 104)[0028]; wherein said target (Fig. 3: 100) further comprises a pair of imagers [0028 multiple installations can be provided where each side has an alignment system] with each said imager operable (Fig. 3: 100)  to image projected light passing through respective ones of said aperture plates (Fig. 3:  Aperture 108) [0028].  
It would have been obvious to one having ordinary skill in the art before the effective filing date to use a pair of Stieff356’s  aperture plates, laser and targets on each side of a vehicle with  Schommer’s, as modified, dual  targets, because replicating parts to test alignment on both sides of the vehicle improves the time efficiency of testing alignment in a time sensitive customer service environment and by providing a light pattern target on an adjustable target table provides a stable surface for repeatable results and increases the accuracy by improved detection of misalignment since the laser will increase the detectable displacement on the target by a larger degree than at the source [Stieff356 0009].  
Claim 3. Dependent on the system of claim 2.  Schommer further discloses the target adjustment stand (Fig. 3: stand 60) includes a pair of spaced apart imager panels (Fig. 3: imager panels 16 & 18). Schommer does not explicitly disclose:
a pair of spaced apart imager panels, wherein projected light passing through said aperture plates is projected onto respective ones of said imager panels to form a light pattern on each said imager panel, and wherein said imagers are configured to image said light patterns.
Steiff356 teaches projecting lights (Fig. 9:  light detection 104) from light projectors (Fig. 9:  light detection 104) comprises projecting light onto respective ones of said imager panels (Fig. 3: 100) to form a light pattern (Fig. 3: image 106) on each imager panel (Fig. 3: 100), and wherein the imagers (Fig. 3: 100) are configured to image the light patterns and where in the light pattern (Fig. 3: image 106) formed on each imager panel (Fig. 3: 100) is imaged [0028].
It would have been obvious to one having ordinary skill in the art before the effective filing date to use a pair of Stieff356’s  aperture plates, laser and targets on each side of a vehicle with  Schommer’s, as modified, dual  targets, because replicating parts to test alignment on both sides of the vehicle improves the time efficiency of testing alignment in a time sensitive customer service environment and by providing a light pattern target on an adjustable target table provides a stable surface for repeatable results and increases the accuracy by improved detection of misalignment since the laser will increase the detectable displacement on the target by a larger degree than at the source [Stieff356 0009].
Claim 5. Dependent on the system of claim 4. Schommer further discloses a pair of imaging planes (Fig. 9: 16 & 18). Schommer does not explicitly disclose:
a pair of imager housings, wherein each said imager housing includes one of said imager planes and wherein one of each said imagers is mounted within a respective one of said imager housings.
Stieff357 teaches an imager housing (10) including one of said imager planes (Fig. 3: 100) and wherein one of each imager (100) is mounted within a respective one of said imager housings (10) [0026:  vehicle wheel alignment angle sensor unit 10. The improvement incorporates a single two-dimensional imaging array 100, configured to measure at least two wheel alignment angles, into the vehicle wheel alignment angle sensor unit 10].
It would have been obvious to one having ordinary skill in the art before the effective filing date to use Stieff357’s imager housing with imager plane on Schommer’s as modified pair of imaging planes because providing protection around the image plane improves the accuracy in reading the image by providing shaded contrast to the image [Stieff357 0040].
Claim 14. Dependent on the method of claim 10.  Schommer further discloses two rearward wheel clamps (Fig. 3:  wheel clamps 28 & 30) [0018: wheel clamps 28, 30 are mounted on wheels 12, 14 of a vehicle 7, to which, in turn, wheel measuring panels (targets) 20, 22 having photogrammetric measuring marks are attached. Schommer also discloses a pair of imaging targets (Fig. 3:  targets 16 & 18) [0070].  
Schommer does not explicitly disclose:
1) determining an orientation of the equipped vehicle relative to the target adjustment stand comprises; projecting lights from light projectors on rearward wheel clamps, wherein the rearward wheel clamps are mounted to the opposed wheel assemblies of the equipped vehicle furthest from the target adjustment stand and the forward wheel clamps are mounted to the opposed wheel assemblies of the equipped vehicle closest to the target adjustment stand; imaging light projected by the light projectors with imagers disposed at the target; and determining the orientation of the equipped vehicle relative to the target adjustment stand based on the images of projected light obtained by the imagers.
2) projecting lights from light projectors on rearward wheel clamps through apertures on aperture plates of forward wheel clamps and imaging light projected through the apertures by the light projectors with imagers disposed at the target adjustment stand.
With regard to 1) Stieff teaches determining an orientation ----[0040 to panel target 300] and [00-50 to panel target 200] of the equipped vehicle (Fig. 9: vehicle 90) relative to the target adjustment stand (Fig. 9: stand 10) comprises; projecting lights (Fig. 9: 108f) from light projectors (Fig. 9: 108) on rearward wheel clamps (Fig. 9: clamps 13a with sensor 15a), wherein the rearward wheel clamps (Fig. 9: clamps 13a with sensor 15a) are mounted to the opposed wheel assemblies (Fig. 9: clamps 13a with sensor 15a) of the equipped vehicle (Fig. 9: vehicle 90) furthest from the target (Fig. 3: two target stands 200 on the overall frame 50 and 300 on a separate frame) wheel clamps (Fig. 3: 10a clamps) are mounted to the opposed wheel assemblies (Fig. 9: clamps 17a with sensor 11a) of the equipped vehicle (Fig.  3: vehicle 90) closest to the front of the vehicle (Fig. 9: clamps 11a and 17a closest to the front of the vehicle); imaging light (Fig. 9: projected light 108f) projected by the light projectors (Fig. 9: projected light 108) with imagers (Fig. 9: imagers at 200 on stand 50 and 302 on stand 300) disposed at the target (Fig. 9: 200 on stand 50 and 302 on stand 300); and determining the orientation [0040 & 0050] of the equipped vehicle (Fig. 9:  vehicle 90) relative to the target adjustment stand based (Fig. 9: 50 and 300) on the images (Fig. 9:  200 & 302) of projected light (Fig. 9: projected light 108f) obtained by the imagers (Fig. 9:  200 & 302) [0050:  projecting laser beam 108f is reflected back along the forward pathway to the laser assembly 100, the target panel 200 of the vehicle service apparatus or alignment fixture 50 is orientated perpendicular to the vehicle thrust line TL, which is parallel to the forward projecting laser 108f, as is any coplanar surface 52 of the apparatus or fixture 50. …orientate the apparatus or fixture to a wide range of positions and orientations relative to the vehicle by providing the projected reference line having a determined relationship to the vehicle] additional alignment performed using laser to target 308 [0040].
It would have been obvious to one having ordinary skill in the art before the effective filing date to use Stieff’s attachment of a laser to the back wheels to transmit to a target panel on a target adjustment stand with Schommer’s rear wheel clamping system and target adjustment stand and processing because the system of using laser alignment with target panels to detect alignment problems improves the reliability of the vehicles drive system by early detection of damaging tire misalignment.
With regard to 2) Stieff356 teaches a wheel alignment system (Fig. 3).  Projecting lights from light projectors (Fig. 3: light source 104) on rearward wheel clamps through aperture plate (Fig. 3:  Aperture 108) and imaging light projected (Fig. 3: light source 104) through the apertures (Fig. 3:  Aperture 108) by the light projectors (Fig. 3: light source 104); with imagers [0028 multiple installations can be provided where each side has an alignment system] disposed at the target (Fig. 3: target 100) at the target stand (Fig. 3: 100)[0028].
It would have been obvious to one having ordinary skill in the art before the effective filing date to use a pair of Stieff356’s  aperture plates, laser and targets on each side of a vehicle with  Schommer’s, as modified, dual  targets, because replicating parts to test alignment on both sides of the vehicle improves the time efficiency of testing alignment in a time sensitive customer service environment and by providing a light pattern target on an adjustable target table provides a stable surface for repeatable results and increases the accuracy by improved detection of misalignment since the laser will increase the detectable displacement on the target by a larger degree than at the source [Stieff356 0009].  
Claim 15. Dependent on the method of claim 14.  Schommer further discloses the target adjustment stand (Fig. 3: stand 60) includes a pair of spaced apart imager panels (Fig. 3: imager panels 16 & 18). 
Schommer does not explicitly disclose:
projecting lights from light projectors comprises projecting light onto respective ones of said imager panels to form a light pattern on each imager panel, and wherein the imagers are configured to image the light patterns and where in the light pattern formed on each imager panel is imaged.
Steiff356 teaches projecting lights (Fig. 9:  light detection 104) from light projectors (Fig. 9:  light detection 104) comprises projecting light onto respective ones of said imager panels (Fig. 3: 100) to form a light pattern (Fig. 3: image 106) on each imager panel (Fig. 3: 100), and wherein the imagers (Fig. 3: 100) are configured to image the light patterns and where in the light pattern (Fig. 3: image 106) formed on each imager panel (Fig. 3: 100) is imaged [0028].
It would have been obvious to one having ordinary skill in the art before the effective filing date to use a pair of Stieff356’s  aperture plates, laser and targets on each side of a vehicle with  Schommer’s, as modified, dual  targets, because replicating parts to test alignment on both sides of the vehicle improves the time efficiency of testing alignment in a time sensitive customer service environment and by providing a light pattern target on an adjustable target table provides a stable surface for repeatable results and increases the accuracy by improved detection of misalignment since the laser will increase the detectable displacement on the target by a larger degree than at the source [Stieff356 0009].  
Claims 4 & 16 are rejected under 35 U.S.C. 103 as being unpatentable over Schommer in view of Leikert, Stieff and Stieff356 and in further view of Eck (US 4337581: “Eck”).

Claims 4 & 16. Dependent on the system of claim 3 and the method of Claim 15.  Schommer does not explicitly disclose: 
imager panels are translucent, and wherein projected light passing through said aperture plates is directed onto a front surface of said imager panels with said imagers configured to image said light pattern from a back surface of said imager panels.
Eck teaches a target structure for use with an alignment apparatus [Abstract].  Eck further teaches imager panels (Figs. 13 & 14: panels 65 & 66) are translucent [Col. 6 lines 20-26:   a transparent material, such as Plexiglas] and wherein projected light passing through said aperture plates is directed onto a front surface of said imager panels  (Figs. 13 & 14: panels 65 & 66) with said imagers configured to image said light pattern from a back surface of said imager panels [Col. 6 lines 20-26:  either of the targets may be positioned forwardly of the other provided that the front target is composed of a transparent material, such as Plexiglas, which permits a line of sight 13 to pass therethrough and visually impinge upon a scale mark of the rear target. The rear target may be of an opaque material, such as aluminum]. 
It would have been obvious to one having ordinary skill in the art before the effective filing date to use Eck’s translucent imager panels with an opaque target backing as a target panel to use with Schommer’s, as modified, target panels because the translucent imager panel improves the measuring quality of the imaging panel by impro readability of the light image  [Eck  Col. 6 lines 25-30].
Claims 6 & 17 are rejected under 35 U.S.C. 103 as being unpatentable over Schommer in view of Leikert, Schieff and Schieff356 and in further view of Steiff226 (US 20140278226; “Steiff226”).

Claims 6 & 17. Dependent on respectively the system of claim 2 and method of claim 14.   Schommer does not explicitly disclose: 
a pair of opposed wheel clamps selected from said forward wheel clamps and said rearward wheel clamps each further include a distance sensor configured to obtain distance information of said opposed wheel clamps relative to spaced apart portions of said target adjustment stand, and wherein said computer system is operable to determine the orientation of the equipped vehicle relative to said target adjustment stand based at least in part on the distance information from each said distance sensor.
Stieff226 teaches a pair of opposed wheel clamps (Fig. 2: Front or rear wheels with 202 on wheel)  selected from said forward wheel clamps (202 front left and right) and said rearward wheel clamps (attachable on either front or back wheels)[0027] each further include a distance sensor (Fig. 2: distance from 202 to 200 on calibration panel) configured to obtain distance information of said opposed wheel clamps relative to spaced apart portions of said target adjustment stand (Fig. 2: Support structure 500)[0023: the wheel alignment angle sensors 200, 202 must be capable of measuring a distance between associated sensors in each set on common sides of the vehicle 10, together with at least the camber angles of vehicle wheel assembly 12 on which one set 202 is mounted.], and wherein said computer system [0037] is operable to determine the orientation [0175] of the equipped vehicle (10) relative to said target adjustment stand (Fig. 2:  plates 500 with reference line 400) based at least in part on the distance information (Fig. 4) [0004] & [0028-0029] from each said distance sensor (Fig. 2: 202 on wheels and 200 on plates 500).
It would have been obvious to one having ordinary skill in the art before the effective filing date to use Corghi’s distance sensors on the wheels to measure the distance from the wheels to the target plane because ensuring the distance between the vehicle and the target adjustment stand improves the accuracy of the measurements by establishing the sensors are at the correct distance [Stieff226 Fig. 4]. 
Prior Art Considered but not Utilized
The prior art made of record and not relied upon and is considered pertinent to applicant's disclosure is provided in the following table:
Prior Art Document Identifier
Inventor
Comment
US 20040049930  
Murray, Patrick
Movable and adjustable calibration target
US 20180100783  
Stieff; Michael T. et al.
Laser sensors for calibration
US 20150134191  
Kim; Sinkuk
Movable calibration testing frame
US 20170003141  
Voeller; David A. et al.
Movable calibration test panel with sensors
US 20080007722  
Golab; Thomas J. et al.
Wheel alignment inspection
US 20100321674  
Corghi; Remo
Wheel alignment with laser measuremen
US 20020099483  
Jackson, David A.  et al.
Wheel alignment using laser measurement
US 20100238291  
PAVLOV; Pavel et al.
Calibration panel fixed
US 20190249985  
Stieff; Michael T. et al.
Movable calibration panel with wheel alignment side panels
US 6813015  
Knoedler; Juergen et al.

US 9182477  
Jones; Timothy Roger et al.
Distance sensors for calibration
US 6532673  
Jahn; Lars et al.
Lift and side calibration panels
US 6915228  
Uffenkamp; Volker et al.
Distance sensors and fixed calibration panel
US 8096057  
Schommer; Stefan et al.
Wheel alignment with side sensors


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Monica S. Young whose telephone number is (303) 297-4785.  The examiner can normally be reached on Mon-Fri 7:30- 6:00 MST.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at hhttp://www.uspto.gov/interviewpractice.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on (571) 272-2375.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MONICA S YOUNG/Examiner, Art Unit 2856                                                                                                                                                                                                        
/ALEXANDER A MERCADO/Primary Examiner, Art Unit 2856